
	
		II
		111th CONGRESS
		1st Session
		S. 1934
		IN THE SENATE OF THE UNITED STATES
		
			October 27, 2009
			Mr. Baucus (for himself,
			 Mr. Kerry, and Mrs. Shaheen) introduced the following bill; which
			 was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to prevent the
		  avoidance of tax on income from assets held abroad, and for other
		  purposes.
	
	
		1.Short title, etc
			(a)Short
			 titleThis Act may be cited
			 as the Foreign Account Tax Compliance
			 Act of 2009.
			(b)ReferenceExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Internal
			 Revenue Code of 1986.
			(c)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title, etc.
					Title I—Increased disclosure of beneficial owners 
					Sec. 101. Reporting on certain foreign accounts.
					Sec. 102. Repeal of certain foreign exceptions to registered
				bond requirements.
					Title II—Under reporting with respect to foreign
				assets
					Sec. 201. Disclosure of information with respect to foreign
				financial assets.
					Sec. 202. Penalties for underpayments attributable to
				undisclosed foreign financial assets.
					Sec. 203. Modification of statute of limitations for
				significant omission of income in connection with foreign assets.
					Title III—Other disclosure provisions 
					Sec. 301. Disclosure of assistance in acquiring or forming a
				foreign entity.
					Sec. 302. Reporting of activities with respect to passive
				foreign investment companies.
					Sec. 303. Secretary permitted to require financial institutions
				to file certain returns related to withholding on foreign transfers
				electronically.
					Title IV—Provisions related to foreign trusts
					Sec. 401. Clarifications with respect to foreign trusts which
				are treated as having a United States beneficiary.
					Sec. 402. Presumption that foreign trust has United States
				beneficiary.
					Sec. 403. Uncompensated use of trust property treated as a
				distribution.
					Sec. 404. Reporting requirement of United States owners of
				foreign trusts.
					Sec. 405. Minimum penalty with respect to failure to report on
				certain foreign trusts.
					Title V—Dividend equivalent payments received by foreign persons
				treated as dividends
					Sec. 501. Dividend equivalent payments received by foreign
				persons treated as dividends.
				
			IIncreased
			 disclosure of beneficial owners 
			101.Reporting on
			 certain foreign accounts
				(a)In
			 generalThe Internal Revenue
			 Code of 1986 is amended by inserting after chapter 3 the following new
			 chapter:
					
						4Taxes to enforce
				reporting on certain foreign accounts
							
								Sec. 1471. Withholdable payments to foreign financial
				  institutions.
								Sec. 1472. Withholdable payments to other foreign
				  entities.
								Sec. 1473. Definitions.
								Sec. 1474. Special rules.
							
							1471.Withholdable
				payments to foreign financial institutions
								(a)In
				generalIn the case of any
				withholdable payment to a foreign financial institution which does not meet the
				requirements of subsection (b), the withholding agent with respect to such
				payment shall deduct and withhold from such payment a tax equal to 30 percent
				of the amount of such payment.
								(b)Reporting
				requirements, etc
									(1)In
				generalThe requirements of this subsection are met with respect
				to any foreign financial institution if an agreement is in effect between such
				institution and the Secretary under which such institution agrees—
										(A)to obtain such
				information from each holder of each account maintained by such institution as
				is necessary to determine which (if any) of such accounts are United States
				accounts,
										(B)to comply with
				such verification and due diligence procedures as the Secretary may require
				with respect to the identification of United States accounts,
										(C)in the case of any
				United States account maintained by such institution, to report on an annual
				basis (at such time and in such manner as the Secretary may provide) the
				information described in subsection (c) with respect to such account,
										(D)to comply with
				requests by the Secretary for additional information with respect to any United
				States account maintained by such institution, and
										(E)in any case in
				which any foreign law would (but for a waiver described in clause (i)) prevent
				the reporting of any information referred to in this subsection or subsection
				(c) with respect to any United States account maintained by such
				institution—
											(i)to
				attempt to obtain a valid and effective waiver of such law from each holder of
				such account, and
											(ii)if a waiver
				described in clause (i) is not obtained from each such holder, to close such
				account.
											(2)Termination of
				agreementAny agreement entered into under this subsection may be
				terminated by the Secretary upon a determination by the Secretary that the
				foreign financial institution is out of compliance with such agreement.
									(c)Information
				required To be reported on United States accounts
									(1)In
				generalThe agreement described in subsection (b) shall require
				the foreign financial institution to report the following with respect to each
				United States account maintained by such institution:
										(A)The name, address,
				and TIN of each account holder which is a specified United States person and,
				in the case of any account holder which is a United States owned foreign
				entity, the name, address, and TIN of each substantial United States owner of
				such entity.
										(B)The account
				number.
										(C)The account
				balance or value (determined at such time and in such manner as the Secretary
				may provide).
										(D)The gross receipts
				and gross withdrawals or payments from the account (determined for such period
				and in such manner as the Secretary may provide).
										(2)Election to be
				subject to same reporting as United States financial
				institutionsIn the case of a foreign financial institution which
				elects the application of this paragraph—
										(A)subparagraphs (C)
				and (D) of paragraph (1) shall not apply, and
										(B)the agreement
				described in subsection (b) shall require such foreign financial institution to
				report such information with respect to each United States account maintained
				by such institution as such institution would be required to report under
				sections 6041, 6042, 6045, and 6049 if—
											(i)such institution
				were a United States person, and
											(ii)each holder of
				such account which is a specified United States person or United States owned
				foreign entity were a natural person and citizen of the United States.
											An
				election under this paragraph shall be made at such time, in such manner, and
				subject to such conditions as the Secretary may provide.(3)Information
				supplied by account holdersThe foreign financial institution may rely
				on a certification from an account holder as to whether an account is a United
				States account and for the information required under paragraph (1)(A) with
				respect to such account holder if neither the financial institution nor any
				entity which is a member of the same expanded affiliated group as such
				financial institution knows, or has reason to know, that any information
				provided in such certification is incorrect.
									(4)Separate
				requirements for qualified intermediariesIn the case of a
				foreign financial institution which is treated as a qualified intermediary by
				the Secretary for purposes of section 1441 and the regulations issued
				thereunder, the requirements of this section shall be in addition to any
				reporting or other requirements imposed by the Secretary for purposes of such
				treatment.
									(d)DefinitionsFor
				purposes of this section—
									(1)United States
				account
										(A)In
				generalThe term United States account means any
				financial account which is held by one or more specified United States persons
				or United States owned foreign entities.
										(B)Exception for
				certain accounts held by individualsUnless the foreign financial institution
				elects to not have this subparagraph apply, such term shall not include any
				depository account maintained by such financial institution if—
											(i)each holder of
				such account is a natural person, and
											(ii)with respect to
				each holder of such account, the aggregate value of all depository accounts
				held (in whole or in part) by such holder and maintained by the same financial
				institution which maintains such account does not exceed $10,000 ($50,000 if
				all such accounts were in existence on the date of the enactment of this
				section).
											For
				purposes of clause (ii), all financial institutions which are members of the
				same expanded affiliated group shall be treated as a single financial
				institution.(2)Financial
				accountThe term
				financial account means, with respect to any financial
				institution—
										(A)any depository
				account maintained by such financial institution,
										(B)any custodial
				account maintained by such financial institution, and
										(C)except as
				otherwise provided by the Secretary, any equity or debt interest in such
				financial institution (other than interests which are regularly traded on an
				established securities market).
										Any equity
				or debt interest which constitutes a financial account under subparagraph (C)
				with respect to any financial institution shall be treated for purposes of this
				section as maintained by such financial institution.(3)United States
				owned foreign entityThe term United States owned foreign
				entity means any foreign entity which has one or more substantial United
				States owners.
									(4)Foreign
				financial institutionThe term foreign financial
				institution means any financial institution which is a foreign
				entity.
									(5)Financial
				institutionExcept as
				otherwise provided by the Secretary, the term financial
				institution means any entity that—
										(A)accepts deposits
				in the ordinary course of a banking or similar business,
										(B)is engaged in the
				business of holding financial assets for the account of others, or
										(C)is engaged (or
				holding itself out as being engaged) primarily in the business of investing,
				reinvesting, or trading in securities (as defined in section 475(c)(2) without
				regard to the last sentence thereof), partnership interests, commodities (as
				defined in section 475(e)(2)), or any interest (including a futures or forward
				contract or option) in such securities, partnership interests, or
				commodities.
										(e)Affiliated
				groups
									(1)In
				generalThe requirements of subsections (b), (c)(1), and (c)(3)
				shall apply—
										(A)with respect to
				United States accounts maintained by the foreign financial institution,
				and
										(B)except as
				otherwise provided by the Secretary, with respect to United States accounts
				maintained by each other foreign financial institution (other than any foreign
				financial institution which meets the requirements of subsection (b)) which is
				a member of the same expanded affiliated group as such foreign financial
				institution.
										(2)Expanded
				affiliated groupFor purposes
				of this section, the term expanded affiliated group means an
				affiliated group as defined in section 1504(a), determined—
										(A)by substituting
				more than 50 percent for at least 80 percent each
				place it appears, and
										(B)without regard to
				paragraphs (2) and (3) of section 1504(b).
										A
				partnership or any other entity (other than a corporation) shall be treated as
				a member of an expanded affiliated group if such entity is controlled (within
				the meaning of section 954(d)(3)) by members of such group (including any
				entity treated as a member of such group by reason of this sentence).(f)Exception for
				certain paymentsSubsection (a) shall not apply to any payment if
				the beneficial owner of such payment is—
									(1)any foreign government, any political
				subdivision of a foreign government, or any wholly owned agency or
				instrumentality of any one or more of the foregoing,
									(2)any international
				organization or any wholly owned agency or instrumentality thereof,
									(3)any foreign
				central bank of issue, or
									(4)any other class of
				persons identified by the Secretary for purposes of this subsection as posing a
				low risk of tax evasion.
									1472.Withholdable
				payments to other foreign entities
								(a)In
				generalIn the case of any
				withholdable payment to a non-financial foreign entity, if—
									(1)the beneficial
				owner of such payment is such entity or any other non-financial foreign entity,
				and
									(2)the requirements
				of subsection (b) are not met with respect to such beneficial owner,
									then the
				withholding agent with respect to such payment shall deduct and withhold from
				such payment a tax equal to 30 percent of the amount of such payment.(b)Requirements for
				waiver of withholdingThe requirements of this subsection are met
				with respect to the beneficial owner of a payment if—
									(1)such beneficial
				owner or the payee provides the withholding agent with either—
										(A)a certification
				that such beneficial owner does not have any substantial United States owners,
				or
										(B)the name, address,
				and TIN of each substantial United States owner of such beneficial
				owner,
										(2)the withholding
				agent does not know, or have reason to know, that any information provided
				under paragraph (1) is incorrect, and
									(3)the withholding
				agent reports the information provided under paragraph (1)(B) to the Secretary
				in such manner as the Secretary may provide.
									(c)ExceptionsSubsection
				(a) shall not apply to—
									(1)except as
				otherwise provided by the Secretary, any payment beneficially owned by—
										(A)any corporation
				the stock of which is regularly traded on an established securities
				market,
										(B)any corporation
				which is a member of the same expanded affiliated group (as defined in section
				1471(e)(2) without regard to the last sentence thereof) as a corporation
				described in subparagraph (A),
										(C)any foreign government, any political
				subdivision of a foreign government, or any wholly owned agency or
				instrumentality of any one or more of the foregoing,
										(D)any international
				organization or any wholly owned agency or instrumentality thereof,
										(E)any foreign
				central bank of issue, or
										(F)any other class of
				persons identified by the Secretary for purposes of this subsection, and
										(2)any class of payments identified by the
				Secretary for purposes of this subsection as posing a low risk of tax
				evasion.
									(d)Non-Financial
				foreign entityFor purposes of this section, the term
				non-financial foreign entity means any foreign entity which is not
				a financial institution (as defined in section 1471(d)(5)).
								1473.DefinitionsFor purposes of this subchapter—
								(1)Withholdable
				paymentThe term withholdable payment means—
									(A)any payment of
				interest (including any original issue discount), dividends, rents, salaries,
				wages, premiums, annuities, compensations, remunerations, emoluments, and other
				fixed or determinable annual or periodical gains, profits, and income, if such
				payment is from sources within the United States, and
									(B)any gross proceeds
				from the sale of any property of a type which can produce interest or dividends
				from sources within the United States.
									(2)Substantial
				United States owner
									(A)In
				generalThe term substantial United States owner
				means—
										(i)with respect to
				any corporation, any specified United States person which owns, directly or
				indirectly, more than 10 percent of the stock of such corporation (by vote or
				value),
										(ii)with respect to
				any partnership, any specified United States person which owns, directly or
				indirectly, more than 10 percent of the profits interests or capital interests
				in such partnership, and
										(iii)in the case of a
				trust, any specified United States person treated as an owner of any portion of
				such trust under subpart E of part I of subchapter J of chapter 1.
										(B)Special rule for
				investment vehiclesIn the
				case of any financial institution described in section 1471(d)(5)(C), clauses
				(i) and (ii) of subparagraph (A) shall be applied by substituting 0
				percent for 10 percent.
									(3)Specified United
				States personExcept as otherwise provided by the Secretary, the
				term specified United States person means any United States person
				other than—
									(A)any corporation
				the stock of which is regularly traded on an established securities
				market,
									(B)any corporation
				which is a member of the same expanded affiliated group (as defined in section
				1471(e)(2) without regard to the last sentence thereof) as a corporation
				described in subparagraph (A),
									(C)any organization exempt from taxation under
				section 501(a) or an individual retirement plan,
									(D)the United States
				or any wholly owned agency or instrumentality thereof,
									(E)any State, the
				District of Columbia, any possession of the United States, any political
				subdivision of any of the foregoing, or any wholly owned agency or
				instrumentality of any one or more of the foregoing,
									(F)any bank (as
				defined in section 581),
									(G)any real estate
				investment trust (as defined in section 856),
									(H)any regulated
				investment company (as defined in section 851),
									(I)any common trust
				fund (as defined in section 584(a)), and
									(J)any trust
				which—
										(i)is
				exempt from tax under section 664(c), or
										(ii)is described in
				section 4947(a)(1).
										(4)Withholding
				agentThe term withholding agent means all persons,
				in whatever capacity acting, having the control, receipt, custody, disposal, or
				payment of any withholdable payment.
								(5)Foreign
				entityThe term foreign entity means any entity
				which is not a United States person.
								1474.Special
				rules
								(a)Liability for
				withheld taxEvery person
				required to deduct and withhold any tax under this chapter is hereby made
				liable for such tax and is hereby indemnified against the claims and demands of
				any person for the amount of any payments made in accordance with the
				provisions of this chapter.
								(b)Credits and
				refunds
									(1)In
				generalExcept as provided in paragraph (2), the determination of
				whether any tax deducted and withheld under this chapter results in an
				overpayment shall be made as if such tax had been deducted and withheld under
				subchapter A of chapter 3.
									(2)Special rule
				where foreign financial institution is beneficial owner of payment
										(A)In
				generalIn the case of any tax deducted and withheld under
				section 1471(a) from a specified financial institution payment—
											(i)if
				the foreign financial institution referred to in subparagraph (B) with respect
				to such payment is entitled to a reduced rate of tax with respect to such
				payment by reason of any treaty obligation of the United States—
												(I)the amount of any
				credit or refund with respect to such tax shall not exceed the amount of credit
				or refund attributable to such reduction in rate, and
												(II)no interest shall
				be allowed or paid with respect to such credit or refund, and
												(ii)if such foreign
				financial institution is not so entitled, no credit or refund shall be allowed
				or paid with respect to such tax.
											(B)Specified
				financial institution paymentThe term specified financial
				institution payment means any withholdable payment if the foreign
				financial institution payee referred to in section 1471(a) with respect to such
				payment is the beneficial owner of such payment.
										(c)Confidentiality
				of information
									(1)In
				generalFor purposes of this chapter, rules similar to the rules
				of section 3406(f) shall apply.
									(2)Disclosure of
				list of qualified foreign financial institutions permittedThe
				identity of a foreign financial institution which meets the requirements of
				section 1471(b) shall not be treated as return information for purposes of
				section 6103.
									(d)RegulationsThe
				Secretary shall prescribe such regulations or other guidance as may be
				necessary or appropriate to carry out the purposes of this
				chapter.
								.
				(b)Coordination
			 with other withholding provisions
					(1)Withholding of
			 tax on nonresident aliens and foreign corporationsSubsection (c)
			 of section 1441 is amended by adding at the end the following new
			 paragraph:
						
							(13)Withholdable
				payments taxed under chapter 4No tax shall be required to be deducted and
				withheld under subsection (a) from any amount with respect to which tax is
				required to be deducted and withheld under chapter
				4.
							.
					(2)Withholding of
			 tax on dispositions of United States real property
			 interestsSubsection (b) of section 1445 is amended by adding at
			 the end the following new paragraph:
						
							(10)Withholdable
				payments taxed under chapter 4No tax shall be required to be deducted and
				withheld under subsection (a) from any amount with respect to which tax is
				required to be deducted and withheld under chapter
				4.
							.
					(c)Clerical
			 amendmentThe table of
			 chapters of such Code is amended by adding at the end the following new
			 item:
					
						
							Chapter 4. Taxes To enforce reporting on certain foreign
				accounts.
						
						.
				(d)Effective
			 date
					(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to payments made after December 31, 2010.
					(2)Grandfathered
			 treatment of certain outstanding obligationsThe amendments made
			 by this section shall not apply to any obligation outstanding on the date of
			 first committee action, if such obligation—
						(A)is in bearer form,
			 or
						(B)includes (on the
			 date of the issuance of such obligation) a provision under which the issuer
			 would (but for this paragraph) be obligated to make additional payments under
			 such obligation by reason of the amendments made by this section.
						102.Repeal of
			 certain foreign exceptions to registered bond requirements
				(a)Repeal of
			 exception to denial of deduction for interest on non-Registered bonds
					(1)In
			 generalParagraph (2) of
			 section 163(f) is amended by striking subparagraph (B) and by redesignating
			 subparagraph (C) as subparagraph (B).
					(2)Conforming
			 amendments
						(A)Subparagraph (A)
			 of section 163(f)(2) is amended by inserting or at the end of
			 clause (ii), by striking , or at the end of clause (iii) and
			 inserting a period, and by striking clause (iv).
						(B)Subparagraph (B)
			 of section 163(f)(2), as redesignated by paragraph (1), is amended—
							(i)by
			 striking , and subparagraph (B), in the matter preceding clause
			 (i), and
							(ii)by
			 amending clause (i) to read as follows:
								
									(i)such obligation is of a type which the
				Secretary has determined by regulations to be used frequently in avoiding
				Federal taxes,
				and
									.
							(C)Sections
			 165(j)(2)(A) and 1287(b)(1) are each amended by striking except that
			 clause (iv) of subparagraph (A), and subparagraph (B), of such section shall
			 not apply.
						(b)Repeal of
			 treatment as portfolio debt
					(1)In
			 generalParagraph (2) of section 871(h) is amended to read as
			 follows:
						
							(2)Portfolio
				interestFor purposes of this
				subsection, the term portfolio interest means any interest
				(including original issue discount) which—
								(A)would be subject
				to tax under subsection (a) but for this subsection, and
								(B)is paid on an
				obligation—
									(i)which is in
				registered form, and
									(ii)with respect to which the United States
				person who would otherwise be required to deduct and withhold tax from such
				interest under section 1441(a) receives a statement (which meets the
				requirements of paragraph (5)) that the beneficial owner of the obligation is
				not a United States
				person.
									.
					(2)Conforming
			 amendmentSection
			 871(h)(3)(A) is amended by striking subparagraph (A) or (B)
			 of.
					(c)Repeal of
			 exception to requirement that Treasury obligations be in registered
			 form
					(1)In
			 generalSubsection (g) of section 3121 of title 31, United States
			 Code, is amended by striking paragraph (2) and by redesignating paragraphs (3)
			 and (4) as paragraphs (2) and (3), respectively.
					(2)Conforming
			 amendmentsParagraph (1) of section 3121(g) of such title is
			 amended—
						(A)by adding
			 or at the end of subparagraph (A),
						(B)by striking
			 ; or at the end of subparagraph (B) and inserting a period,
			 and
						(C)by striking
			 subparagraph (C).
						(d)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after the date which is 180 days after the date of the
			 enactment of this Act.
				IIUnder reporting
			 with respect to foreign assets
			201.Disclosure of
			 information with respect to foreign financial assets
				(a)In
			 generalSubpart A of part III of subchapter A of chapter 61 is
			 amended by inserting after section 6038C the following new section:
					
						6038D.Information
				with respect to foreign financial assets
							(a)In
				generalAny individual who, during any taxable year, holds any
				interest in a specified foreign financial asset shall attach to such person’s
				return of tax imposed by subtitle A for such taxable year the information
				described in subsection (c) with respect to each such asset if the aggregate
				value of all such assets exceeds $50,000 (or such higher dollar amount as the
				Secretary may prescribe).
							(b)Specified
				foreign financial assetsFor purposes of this section, the term
				specified foreign financial asset means—
								(1)any financial account (as defined in
				section 1471(d)(2)) maintained by a foreign financial institution (as defined
				in section 1471(d)(4)), and
								(2)any of the
				following assets which are not held in an account maintained by a financial
				institution (as defined in section 1471(d)(5))—
									(A)any stock or
				security issued by a person other than a United States person,
									(B)any financial instrument or contract held
				for investment that has an issuer or counterparty which is other than a United
				States person, and
									(C)any interest in a foreign entity (as
				defined in section 1473).
									(c)Required
				informationThe information described in this subsection with
				respect to any asset is:
								(1)In the case of any
				account, the name and address of the financial institution in which such
				account is maintained and the number of such account.
								(2)In the case of any
				stock or security, the name and address of the issuer and such information as
				is necessary to identify the class or issue of which such stock or security is
				a part.
								(3)In the case of any
				other instrument, contract, or interest—
									(A)such information
				as is necessary to identify such instrument, contract, or interest, and
									(B)the names and
				addresses of all issuers and counterparties with respect to such instrument,
				contract, or interest.
									(4)The maximum value
				of the asset during the taxable year.
								(d)Penalty for
				failure To disclose
								(1)In
				generalIf any individual fails to furnish the information
				described in subsection (c) with respect to any taxable year at the time and in
				the manner described in subsection (a), such person shall pay a penalty of
				$10,000.
								(2)Increase in
				penalty where failure continues after notificationIf any failure
				described in paragraph (1) continues for more than 90 days after the day on
				which the Secretary mails notice of such failure to the individual, such
				individual shall pay a penalty (in addition to the penalties under paragraph
				(1)) of $10,000 for each 30-day period (or fraction thereof) during which such
				failure continues after the expiration of such 90-day period. The penalty
				imposed under this paragraph with respect to any failure shall not exceed
				$50,000.
								(e)Presumption that
				value of specified foreign financial assets exceeds dollar
				thresholdIf—
								(1)the Secretary
				determines that an individual has an interest in one or more specified foreign
				financial assets, and
								(2)such individual
				does not provide sufficient information to demonstrate the aggregate value of
				such assets,
								then the
				aggregate value of such assets shall be treated as being in excess of $50,000
				(or such higher dollar amount as the Secretary prescribes for purposes of
				subsection (a)) for purposes of assessing the penalties imposed under this
				section.(f)Application to
				certain entitiesTo the extent provided by the Secretary in
				regulations or other guidance, the provisions of this section shall apply to
				any domestic entity which is formed or availed of for purposes of holding,
				directly or indirectly, specified foreign financial assets, in the same manner
				as if such entity were an individual.
							(g)Reasonable cause
				exceptionNo penalty shall be imposed by this section on any
				failure which is shown to be due to reasonable cause and not due to willful
				neglect. The fact that a foreign jurisdiction would impose a civil or criminal
				penalty on the taxpayer (or any other person) for disclosing the required
				information is not reasonable cause.
							(h)RegulationsThe Secretary shall prescribe such
				regulations or other guidance as may be necessary or appropriate to carry out
				the purposes of this section, including regulations or other guidance which
				provide appropriate exceptions from the application of this section in the case
				of—
								(1)classes of assets
				identified by the Secretary, including any assets with respect to which the
				Secretary determines that disclosure under this section would be duplicative of
				other disclosures, and
								(2)nonresident
				aliens.
								.
				(b)Clerical
			 amendmentThe table of
			 sections for subpart A of part III of subchapter A of chapter 61 is amended by
			 inserting after the item relating to section 6038C the following new
			 item:
					
						
							Sec. 6038D. Information with respect to foreign financial
				assets.
						
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
				202.Penalties for
			 underpayments attributable to undisclosed foreign financial assets
				(a)In
			 generalSection 6662 is amended—
					(1)in subsection (b), by inserting after
			 paragraph (5) the following new paragraph:
						
							(6)Any undisclosed foreign financial asset
				understatement.
							,
				and
					(2)by adding at the
			 end the following new subsection:
						
							(i)Undisclosed
				foreign financial asset understatement
								(1)In
				generalFor purposes of this
				section, the term undisclosed foreign financial asset
				understatement means, for any taxable year, the portion of the
				understatement for such taxable year which is attributable to any transaction
				involving an undisclosed foreign financial asset.
								(2)Undisclosed
				foreign financial assetFor purposes of this subsection, the term
				undisclosed foreign financial asset means, with respect to any
				taxable year, any asset with respect to which information was required to be
				provided under section 6038, 6038B, 6038D, 6046A, or 6048 for such taxable year
				but was not provided by the taxpayer as required under the provisions of those
				sections.
								(3)Increase in
				penalty for undisclosed foreign financial asset
				understatementsIn the case of any portion of an underpayment
				which is attributable to any undisclosed foreign financial asset
				understatement, subsection (a) shall be applied with respect to such portion by
				substituting 40 percent for 20
				percent.
								.
					(b)Effective
			 DateThe amendments made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
				203.Modification of
			 statute of limitations for significant omission of income in connection with
			 foreign assets
				(a)Extension of
			 statute of limitations
					(1)In
			 generalParagraph (1) of
			 section 6501(e) is amended by redesignating subparagraphs (A) and (B) as
			 subparagraphs (B) and (C), respectively, and by inserting before subparagraph
			 (B) (as so redesignated) the following new subparagraph:
						
							(A)General
				ruleIf the taxpayer omits
				from gross income an amount properly includible therein and—
								(i)such amount is in
				excess of 25 percent of the amount of gross income stated in the return,
				or
								(ii)such
				amount—
									(I)is attributable to
				one or more assets with respect to which information is required to be reported
				under section 6038D (or would be so required if such section were applied
				without regard to the dollar threshold specified in subsection (a) thereof and
				without regard to any exceptions provided pursuant to subsection (h)(1)
				thereof), and
									(II)is in excess of
				$5,000,
									the tax
				may be assessed, or a proceeding in court for collection of such tax may be
				begun without assessment, at any time within 6 years after the return was
				filed..
					(2)Conforming
			 amendments
						(A)Subparagraph (B)
			 of section 6501(e)(1), as redesignated by paragraph (1), is amended by striking
			 all that precedes clause (i) and inserting the following:
							
								(B)Determination of
				gross incomeFor purposes of
				subparagraph
				(A)—
								.
						(B)Paragraph (2) of
			 section 6229(c) is amended by striking which is in excess of 25 percent
			 of the amount of gross income stated in its return and inserting
			 and such amount is described in clause (i) or (ii) of section
			 6501(e)(1)(A).
						(b)Additional
			 reports subject to extended periodParagraph (8) of section
			 6501(c) is amended—
					(1)by inserting
			 pursuant to an election under section 1295(b) or before
			 under section 6038,
					(2)by inserting
			 1298(f), before 6038, and
					(3)by inserting
			 6038D, after 6038B,.
					(c)Clarifications
			 related to failure To disclose foreign transfersParagraph (8) of section 6501(c) is amended
			 by striking event and inserting tax return,
			 event,.
				(d)Effective
			 dateThe amendments made by
			 this section shall apply to—
					(1)returns filed
			 after the date of the enactment of this Act; and
					(2)returns filed on
			 or before such date if the period specified in section 6501 of the Internal
			 Revenue Code of 1986 (determined without regard to such amendments) for
			 assessment of such taxes has not expired as of such date.
					IIIOther disclosure
			 provisions 
			301.Disclosure of
			 assistance in acquiring or forming a foreign entity
				(a)In
			 generalSubchapter B of
			 chapter 61 is amended by redesignating section 6116 as section 6117 and by
			 inserting after 6115 the following new section:
					
						6116.Disclosure of
				assistance in acquiring or forming a foreign entity
							(a)In
				generalEach material advisor
				with respect to any foreign entity transaction shall make a return (in such
				form as the Secretary may prescribe) setting forth—
								(1)the identity of
				the foreign entity referred to in subsection (d),
								(2)the identity of
				the citizen or resident of the United States referred to in subsection (d),
				and
								(3)such other
				information as the Secretary may prescribe.
								Such
				return shall be filed not later than the date specified by the
				Secretary.(b)Penalty for
				nondisclosureAny person who is required to file a return under
				subsection (a) with respect to any foreign entity transaction and fails to file
				such return on or before the date prescribed therefor (or files false or
				incomplete information with respect to such transaction) shall pay a penalty
				equal to the greater of—
								(1)$10,000, or
								(2)50 percent of the
				gross income derived by such person with respect to aid, assistance or advice
				which is provided with respect to such transaction before the date the return
				is filed under subsection (a).
								(c)Material
				advisorFor purposes of this section, the term material
				advisor means any person—
								(1)who provides any
				material aid, assistance, or advice with respect to carrying out one or more
				foreign entity transactions, and
								(2)who directly or
				indirectly derives gross income in excess of $100,000 for providing such aid,
				assistance or advice during the calendar year.
								(d)Foreign entity
				transactionFor purposes of this section, the term foreign
				entity transaction means the direct or indirect acquisition of any
				interest in a foreign entity (including any interest acquired in connection
				with the formation of such entity) if any citizen or resident of the United
				States is required to file a report under section 6038, 6038B, 6046, 6046A, or
				6048 in connection with such acquisition.
							(e)Reasonable cause
				exceptionNo penalty shall be imposed by this section on any
				failure which is shown to be due to reasonable cause and not due to willful
				neglect.
							(f)RegulationsThe
				Secretary may prescribe regulations or other guidance which provide—
								(1)that only 1 person shall be required to
				meet the requirements of subsection (a) in cases in which 2 or more persons
				would otherwise be required to meet such requirements,
								(2)exemptions from
				the requirements of this section, and
								(3)such rules as may
				be necessary or appropriate to carry out the purposes of this
				section.
								.
				(b)Clerical
			 amendmentThe table of
			 sections for subchapter B of chapter 61 is amended by redesignating the item
			 relating to section 6116 as an item relating to section 6117 and by inserting
			 after the item relating to section 6115 the following new item:
					
						
							Sec. 6116. Disclosure of assistance in acquiring or forming a
				foreign
				entity.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to aid,
			 assistance, and advice provided after the date of the enactment of this
			 Act.
				302.Reporting of
			 activities with respect to passive foreign investment companies
				(a)In
			 generalSection 1298 is amended by redesignating subsection (f)
			 as subsection (g) and by inserting after subsection (e) the following new
			 subsection:
					
						(f)Reporting
				requirementEach person who is a shareholder of a passive foreign
				investment company shall file an annual report containing such information as
				the Secretary may
				require.
						.
				(b)Conforming
			 amendmentSubsection (e) of section 1291 is amended by striking
			 , (d), and (f) and inserting and (d).
				(c)Effective
			 dateThe amendments made by this section take effect on the date
			 of the enactment of this Act.
				303.Secretary
			 permitted to require financial institutions to file certain returns related to
			 withholding on foreign transfers electronically
				(a)In
			 generalSubsection (e) of
			 section 6011 is amended by adding at the end the following new
			 paragraph:
					
						(3)Special rule for
				returns filed by financial institutions with respect to withholding on foreign
				transfersParagraph (2)(A)
				shall not apply to any return filed by a financial institution (as defined in
				section 1471(d)(5)) with respect to tax for which such institution is made
				liable under section 1461 or
				1474(a).
						.
				(b)Effective
			 dateThe amendment made by this section shall apply to returns
			 the due date for which (determined without regard to extensions) is after the
			 date of the enactment of this Act.
				IVProvisions
			 related to foreign trusts
			401.Clarifications
			 with respect to foreign trusts which are treated as having a United States
			 beneficiary
				(a)In
			 generalParagraph (1) of
			 section 679(c) is amended by adding at the end the following:
					
						For
				purposes of subparagraph (A), an amount shall be treated as accumulated for the
				benefit of a United States person even if the United States person’s interest
				in the trust is contingent on a future
				event..
				(b)Clarification
			 regarding discretion To identify beneficiariesSubsection (c) of
			 section 679 is amended by adding at the end the following new paragraph:
					
						(4)Special rule in
				case of discretion To identify beneficiariesFor purposes of paragraph (1)(A), if any
				person has the discretion (by authority given in the trust agreement, by power
				of appointment, or otherwise) of making a distribution from the trust to, or
				for the benefit of, any person, such trust shall be treated as having a
				beneficiary who is a United States person unless—
							(A)the terms of the
				trust specifically identify the class of persons to whom such distributions may
				be made, and
							(B)none of those
				persons are United States persons during the taxable
				year.
							.
				(c)Clarification
			 that certain agreements and understandings are terms of the
			 trustSubsection (c) of section 679, as amended by subsection
			 (b), is amended by adding at the end the following new paragraph:
					
						(5)Certain
				agreements and understandings treated as terms of the trustFor
				purposes of paragraph (1)(A), if any United States person who directly or
				indirectly transfers property to the trust is directly or indirectly involved
				in any agreement or understanding (whether written, oral, or otherwise) that
				may result in the income or corpus of the trust being paid or accumulated to or
				for the benefit of a United States person, such agreement or understanding
				shall be treated as a term of the
				trust.
						.
				402.Presumption
			 that foreign trust has United States beneficiary
				(a)In
			 generalSection 679 is
			 amended by redesignating subsection (d) as subsection (e) and inserting after
			 subsection (c) the following new subsection:
					
						(d)Presumption that
				foreign trust has United States beneficiaryIf a United States person directly or
				indirectly transfers property to a foreign trust (other than a trust described
				in section 6048(a)(3)(B)(ii)), such trust shall be presumed to have a United
				States beneficiary for purposes of applying this section to such transfer
				unless such person—
							(1)submits such
				information to the Secretary as the Secretary may require with respect to such
				transfer, and
							(2)demonstrates to
				the satisfaction of the Secretary that such trust satisfies the requirements of
				subparagraphs (A) and (B) of subsection
				(c)(1).
							.
				(b)Effective
			 dateThe amendments made by this section shall apply to transfers
			 of property after the date of the enactment of this Act.
				403.Uncompensated
			 use of trust property treated as a distribution
				(a)In
			 generalParagraph (1) of section 643(i) is amended—
					(1)by striking
			 directly or indirectly to and inserting (or permits the
			 use of any other trust property) directly or indirectly to or by,
			 and
					(2)by inserting
			 (or the fair market value of the use of such property) after
			 the amount of such loan.
					(b)Exception for
			 compensated useParagraph (2) of section 643(i) is amended by
			 adding at the end the following new subparagraph:
					
						(E)Exception for
				compensated use of propertyIn the case of the use of any trust
				property other than a loan of cash or marketable securities, paragraph (1)
				shall not apply to the extent that the trust is paid the fair market value of
				such use within a reasonable period of time of such
				use.
						.
				(c)Application to
			 grantor trustsSubsection (c) of section 679, as amended by
			 section 401, is amended by adding at the end the following new
			 paragraph:
					
						(6)Uncompensated
				use of trust property treated as a paymentFor purposes of this subsection, a loan of
				cash or marketable securities (or the use of any other trust property) directly
				or indirectly to or by any United States person (whether or not a beneficiary
				under the terms of the trust) shall be treated as paid or accumulated for the
				benefit of a United States person. The preceding sentence shall not apply to
				the extent that the United States person repays the loan at a market rate of
				interest (or pays the fair market value of the use of such property) within a
				reasonable period of
				time.
						.
				(d)Conforming
			 amendmentsParagraph (3) of section 643(i) is amended—
					(1)by inserting
			 (or use of property) after If any loan,
					(2)by inserting
			 or the return of such property before shall be
			 disregarded, and
					(3)by striking
			 regarding loan
			 principal in the heading thereof.
					(e)Effective
			 dateThe amendments made by
			 this section shall apply to loans made, and uses of property, after the date of
			 the enactment of this Act.
				404.Reporting
			 requirement of United States owners of foreign trusts
				(a)In
			 generalParagraph (1) of
			 section 6048(b) is amended by inserting shall submit such information as
			 the Secretary may prescribe with respect to such trust for such year
			 and before shall be responsible to ensure.
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				405.Minimum penalty with
			 respect to failure to report on certain foreign trusts
				(a)In
			 generalSubsection (a) of
			 section 6677 is amended—
					(1)by inserting
			 the greater of $10,000 or before 35 percent,
			 and
					(2)by striking the
			 last sentence and inserting the following: At such time as the gross
			 reportable amount with respect to any failure can be determined by the
			 Secretary, any subsequent penalty imposed under this subsection with respect to
			 such failure shall be reduced as necessary to assure that the aggregate amount
			 of such penalties do not exceed the gross reportable amount (and to the extent
			 that such aggregate amount already exceeds the gross reportable amount the
			 Secretary shall refund such excess to the taxpayer).
					(b)Effective
			 dateThe amendments made by this section shall apply to notices
			 and returns required to be filed after December 31, 2009.
				VDividend
			 equivalent payments received by foreign persons treated as dividends
			501.Dividend equivalent
			 payments received by foreign persons treated as dividends
				(a)In
			 generalSection 871 is amended by redesignating subsection (l) as
			 subsection (m) and by inserting after subsection (k) the following new
			 subsection:
					
						(l)Treatment of
				dividend equivalent payments
							(1)In
				generalFor purposes of this
				section, sections 881 and 4948(a), and chapters 3 and 4, a dividend equivalent
				shall be treated as a dividend from sources within the United States.
							(2)Dividend
				equivalentFor purposes of this subsection—
								(A)In
				generalThe term dividend equivalent means—
									(i)any payment made pursuant to a notional
				principal contract that (directly or indirectly) is contingent upon, or
				determined by reference to, the payment of a dividend from sources within the
				United States, and
									(ii)any other payment determined by the
				Secretary to be substantially similar to a payment described in clause
				(i).
									(B)ExceptionsSuch
				term does not include any payment pursuant to any contract or other arrangement
				which the Secretary determines does not have the potential for tax avoidance.
				In making such determination, the Secretary may take into account the following
				factors with respect to such contract or arrangement:
									(i)The term (including provisions for early
				terminations and offsetting financial contracts).
									(ii)The amount of each party’s investment and
				the amounts of any collateral posted.
									(iii)Whether the
				price of the equity used to measure the parties’ entitlements or obligations is
				based on an objectively observable price.
									(iv)Whether either party sells (directly or
				indirectly) to the other party the security giving rise to dividends from
				sources within the United States.
									(v)Whether there are terms that address the
				hedge position of either party or other conditions which would compel either
				party to hold or acquire the security giving rise to dividends from sources
				within the United States.
									(vi)Such other
				factors as the Secretary determines appropriate.
									(C)Payments
				determined on gross basisThe
				term payment includes any gross amount which is used in computing
				any net amount which is transferred to or from the taxpayer.
								(D)Coordination
				with chapters 3 and 4For purposes of chapters 3 and 4, each
				person that is a party to any contract or other arrangement that provides for
				the payment of a dividend equivalent shall be treated as having control of such
				payment.
								.
				(b)Effective
			 dateThe amendments made by this section shall apply to payments
			 made on or after the date that is 90 days after the date of the enactment of
			 this Act.
				
